Affirmed and Opinion filed April 28, 2020.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00433-CR

                    DENNIS LEE RICHARDSON, Appellant

                                          V.
                        THE STATE OF TEXAS, Appellee

                    On Appeal from the 232nd District Court
                            Harris County, Texas
                        Trial Court Cause No. 1505670

                                  OPINION
      Appellant Dennis Richardson appeals his conviction for aggravated sexual
assault of a child. He seeks reversal on three unrelated grounds, asserting that the
trial court erred by (1) failing to dismiss his case based on a speedy-trial violation,
(2) allowing the prosecution of the offense in violation of the Ex Post Facto Clause
of the United States Constitution, and (3) failing to declare a mistrial sua sponte
after discovering that a juror saw appellant being escorted to the courthouse
elevators. We affirm.
                       I. PROCEDURAL AND FACTUAL BACKGROUND

         The charged offense occurred on or about July 2, 2000, when the
complainant, Belle, then thirteen years old,1 went to visit a friend at an apartment
complex where appellant also resided. According to testimony at trial, appellant,
who previously had been Belle’s boyfriend, and another man (later a co-defendant)
took Belle into an empty townhome and forced her to have sex with them. Belle
reported the incident and underwent a rape-kit procedure for the collection of
samples. For fifteen years the case stood stagnant. As part of an initiative to
eliminate a backlog of sexual-assault-evidence collection kits, examiners evaluated
the rape kit in Belle’s case.

         On June 23, 2016, the State charged appellant by indictment with aggravated
sexual assault of a child, Belle. The appellant pleaded “not guilty.” Trial began in
early May 2018. The jury heard four days of testimony, including evidence that
appellant had committed two extraneous sexual assaults. After deliberating for just
under an hour, the jury found appellant guilty of the charged offense. The same
jury assessed punishment and on its recommendation the trial court sentenced
appellant to sixty years’confinement in the Institutional Division of the Texas
Department of Criminal Justice. Appellant timely filed his notice of appeal.

                                    II. ISSUES AND ANALYSIS

A. Did the trial court err by denying appellant’s motion to dismiss for an
alleged violation of appellant’s right to a speedy trial?

         In his first issue, appellant complains that the trial court erred in denying his
motion to dismiss for a violation of his right to a speedy trial. As part of its
response, the State argues appellant failed to preserve this point for appellate
review.
1
    To protect the privacy of the complainant, we use a pseudonym to refer to her.

                                                  2
      To preserve error for appellate review, subject to limited exceptions, a
defendant must make a timely request, objection, or motion in the trial court
(regardless of whether the complaint implicates constitutional rights) and, in most
cases, secure a ruling. Tex. R. App. P. 33.1(a). In Henson v. State, the Court of
Appeals concluded that the error-preservation requirement applies to speedy-trial
claims. 407 S.W.3d 764, 767–68 (Tex. Crim. App. 2013). In its analysis, the
Henson court explained that requiring the defendant to preserve error on a speedy-
trial claim forces the defendant to pick a strategy. Id. at 769 (stating the defendant
“can either fail to insist upon a speedy trial and possibly reap benefits caused by
delay, or [the defendant] can insist on a prompt trial, and if it is not granted, argue
for a dismissal. [The defendant] may not do both.”). The Henson court also
explained that requiring the defendant to preserve error on a speedy-trial claim
forces the defendant to develop a record on the issue in the trial court. Id.

      Before the commencement of trial, appellant filed his original motion on
September 6, 2017 (and an amended motion on January 20, 2018), urging the trial
court to dismiss for failure to provide due process of law and a constitutionally-
mandated speedy trial. Then, on May 6, 2018, appellant filed a trial memorandum
alleging violations of his constitutional right to a speedy trial. Two days later, the
trial court denied appellant’s motion in open court.

      The State contends that on appeal appellant has failed to assert a complaint
that comports with his speedy-trial objections based on the time between his
indictment and the commencement of trial, because the focus of these motions and
memorandum were delays related to appellant’s arrest. The State also contends
that appellant failed to take steps necessary to develop the record to analyze the
factors under Barker v. Wingo, 407 U.S. 514, 530, 92 S. Ct. 2182, 2192, 33 L. Ed. 2d
101 (1972), and, in particular, that appellant failed to secure a hearing.

                                           3
      In appellant’s trial-court motions, he focused primarily on a different issue
— the delay between the time of the offense and appellant’s arrest, which is not at
issue in this court. But, in his amended motion, appellant also complained of the
delay between the time of his arrest and trial, and appellant cited the Sixth
Amendment of the United States Constitution, which bestows that right. In sum,
the record reveals that (1) appellant objected, (2) his speedy-trial complaint on
appeal sufficiently comports with an objection he asserted in the trial court, and (3)
he secured a ruling on the objection from the trial court. We conclude that
appellant preserved his speedy-trial complaint in the trial court. See Tex. R. App.
P. 33.1(a); Henson, 407 S.W.3d at 767–68. So, he is entitled to a merits review on
appeal.

                                Standard of Review

      The right to a speedy trial attaches once a person is either arrested or
charged. Cantu v. State, 253 S.W.3d 273, 281 (Tex. Crim. App. 2008). A court
analyzes a speedy-trial claim on a case-by-case basis by balancing the following
factors: (1) the length of delay; (2) the reason for the delay; (3) the defendant’s
assertion of the right; and (4) the prejudice inflicted on the defendant by the delay.
See Barker v. Wingo, 407 U.S. 514, 530, 92 S. Ct. 2182, 2192, 33 L. Ed. 2d 101
(1972); Henson, 407 S.W.3d at 767; Cantu, 253 S.W.3d at 281. The Barker test is
triggered by a delay that is unreasonable enough to be “presumptively prejudicial.”
Cantu, 253 S.W.3d at 281. There is no set time element that triggers the Barker
analysis, but the Court of Criminal Appeals has held that a delay of four months is
not sufficient while a seventeen-month delay is. See id. Once the Barker test is
triggered, courts must analyze the speedy-trial claim by first weighing the strength
of each of the Barker factors and then balancing their relative weights in light of
“the conduct of both the prosecution and the defendant.” Id. No one factor is

                                          4
“either a necessary or sufficient condition to the finding of a deprivation of the
right of speedy trial.” Id. Instead, the four factors are related and must be
considered together along with any other relevant circumstances. Id. As no factor
possesses “talismanic qualities,” courts must engage “in a difficult and sensitive
balancing process” in each individual case. Id.

      Dismissal of the charging instrument with prejudice is mandated only upon a
finding that the accused’s Sixth Amendment speedy-trial right was actually
violated. Id. Because dismissal of the charges is a radical remedy, a wooden
application of the Barker factors would infringe upon “the societal interest in
trying people accused of crime, rather than granting them immunization because of
legal error.” Id. (internal quotations and citation omitted). Thus, courts must apply
the Barker balancing test with common sense and sensitivity to ensure that charges
are dismissed only when the evidence shows that a defendant’s actual and asserted
interest in a speedy trial has been infringed. Id. The constitutional right is that of a
speedy trial, not dismissal of the charges. Id.
      We apply a bifurcated standard of review to a trial court’s ruling on a
speedy-trial claim. Id. at 282. We review the factual components for an abuse of
discretion and the legal components de novo. Id. Review of the individual Barker
factors necessarily involves factual determinations and legal conclusions, but the
balancing test as a whole is “a purely legal question.” Id. As to the trial court’s
determination of factual issues, we view all the evidence in the light most
favorable to the trial court’s ruling. Id.

                                  Length of the Delay

      In analyzing delay in the speedy-trial context, we exclude the time covered
by agreed resets from the calculation “because agreed resets are inconsistent with
[the] assertion of a speedy trial right.” Smith, 436 S.W.3d at 365 (internal

                                             5
quotations and citation omitted). For purposes of appellant’s speedy-trial claim, the
relevant time period begins on the date of arrest. See Zamorano v. State, 84 S.W.3d
643, 649 (Tex. Crim. App. 2002). Appellant was arrested on April 15, 2016. The
trial court reset the case at appellant’s request and with the State’s agreement on
May 18, 2016. Following appellant’s June 23, 2016 indictment, the trial court
again reset the case at appellant’s request and with the State’s agreement on July 5,
2016. The following month, on August 17, 2016, appellant appeared with retained
counsel to substitute for appellant’s appointed counsel. The trial court reset the
case that day and then again on September 13, 2016, October 20, 2016, December
2, 2016, December 20, 2016, February 2, 2017, February 10, 2017, March 16,
2017, April 18, 2017, May 19, 2017, June 22, 2017, and July 26, 2017. Appellant
requested and the State agreed to each of these resets. On the last reset of this
series (July 26, 2017), the trial court reset the case to September 13, 2017, at the
appellant’s request and with the State’s agreement.

      On September 6, 2017, appellant filed his first “Motion to Dismiss for
Failure to Provide Due Process of Law and a Constitutional Speedy Trial.” The
following month, on October 6, 2017, the trial court reset the case again to
December 6, 2017, for pre-trial motions at the appellant’s request and with the
State’s agreement. On December 18, 2017, appellant appeared along with his trial
counsel and the trial court reset the case at the appellant’s request and with the
State’s agreement to January 23, 2018. On January 22, 2018, appellant appeared
with his trial counsel and filed a motion for continuance. The trial court heard the
motion that day (January 23, 2018) and granted the continuance, resetting the case
to May 7, 2018, for jury trial at appellant’s request and with the State’s agreement.
Trial commenced on that date.

      Although we exclude from the calculation the time covered by the agreed

                                         6
resets, we count the time from appellant’s motion for continuance on January 23,
2018 through May 7, 2018, as the State suggests we should. Under this calculation
the delay from arrest to the commencement of trial spanned approximately five
months. A sister court of appeals has concluded that a seven-month delay was not
“presumptively prejudicial.”      See State v. Thomas, 453 S.W.3d 1, 4–5 (Tex.
App.—Dallas 2014, no pet.). Even if we were to find that the five-month delay
was “presumptively prejudicial,” thus triggering application of the four Barker
factors, as shown below, a weighing and balancing of the Barker factors shows that
the trial court did not err in denying appellant’s motion to dismiss alleging a
violation of appellant’s right to a speedy trial.

                                 Reason for the Delay

      The particular reason for the delay will determine how heavily this factor
should weigh against the State. See Zamorano, 84 S.W.3d at 649. Prosecutorial
delay determined to be intentional or deliberate will weigh heavily against the
State. Id. Delays determined to be more neutral in nature, such as those owing to
negligence or overcrowded courts, will weigh less heavily against the State. Id.
Any delay that is determined to be valid should not weigh against the State at all.
See State v. Munoz, 991 S.W.2d 818, 822 (Tex. Crim. App. 1999). When the State
has not assigned a reason for the delay, this factor weighs in favor of finding a
speedy-trial violation but not heavily in favor of such a finding. Dragoo v. State,
96 S.W.3d 308, 314 (Tex. Crim. App. 2003). In this situation, we may presume
neither a deliberate attempt on the part of the State to prejudice the defense nor a
valid reason for the delay. Id. The reason for the delay is a fact-specific inquiry
and may not be readily apparent from the trial record. Henson, 407 S.W.3d at 769.

      The period between appellant’s first speedy-trial motion and his request to
reset the case spanned a month, and the State has offered a neutral reason for this

                                            7
delay: it fell in the aftermath of Hurricane Harvey, during a time the trial court was
recovering from the effects of that disaster on court operations.

      To determine the reasons for the four-month delay, we look to appellant’s
motion for continuance. Appellant based the request on his stated need to compel
discovery and to have time to transcribe tape recordings. Appellant based the need
for the continuance on the State’s alleged failure to provide timely discovery
before the January 22, 2018 trial date. In his motion to compel, appellant sought
several items not contained in the State’s file, which appellant’s counsel claimed
he was led to believe existed. Our review of the record reveals no bad faith on the
part of the State.

      At the hearing on the motion for continuance, appellant’s counsel stated that
“[the prosecutor has] been very cooperative” in reference to the discovery. The
prosecutor reported that she had turned over everything in her possession at the
time, noted that additional items had just come into her possession, and stated that
she would make those items available to appellant. The State demonstrated
diligence in searching for the requested items and had taken steps to confirm that
some of the requested items did not exist. In short, nothing in the record shows
that the prosecutors were withholding discovery intentionally.         Many of the
requested items did not exist; other items took more time to obtain. The record
does not reflect that this delay was deliberate or the result of bad faith on the part
of the State. On this record, the only finding that the trial court reasonably could
have made was that the State’s reason for the four-month delay was its own
negligence. This factor weighs in favor of finding that the State violated
appellant’s right to a speedy trial, although not heavily. See Hopper v. State, 495
S.W.3d 468, 478 (Tex. App.—Houston [14th Dist.] 2016), aff’d, 520 S.W.3d 915
(Tex. Crim. App. 2017).

                                          8
                               Assertion of the Right

      In conducting the speedy-trial analysis, courts give strong weight to when
and how a defendant asserts the defendant’s right to a speedy trial. Cantu, 253
S.W.3d at 283. A defendant’s lack of diligence in seeking a speedy trial can be an
indication that the defendant does not want one. See id. (“[T]he failure to diligently
seek a speedy trial supports the hoary lawyer’s adage, ‘Never tried, never
convicted.’”); see also Shaw v. State, 117 S.W.3d 883, 890 (Tex. Crim. App. 2003)
(stating that “a defendant’s failure to make a timely demand for a speedy trial
indicates strongly that he did not really want one and that he was not prejudiced by
not having one.”). Thus, a defendant’s inaction weighs more heavily against
finding a violation as the length of the delay increases. Shaw, 117 S.W.3d at 890.
A speedy-trial demand must be unambiguous. Henson, 407 S.W.3d at 769.
Although a tardy assertion will not be construed as a waiver of the right, a
defendant’s tardiness will make it difficult to prove denial of a speedy trial.
Barker, 407 U.S. at 528.

      The record shows that appellant did not assert his speedy-trial right until
eighteen months after he was charged, nearly four times the duration of the actual
delay suffered. His first speedy-trial motion, when considered alongside the resets
which he requested, hardly reflects “the actions of someone seeking to preserve
and protect his right to a speedy trial.” This factor weighs heavily against finding a
speedy-trial violation. See Dragoo, 96 S.W.3d at 315 (“In view of the lengthy
delay here, in which appellant quietly acquiesced, this factor weighs very heavily
against finding a violation of the speedy trial right”); see also Smith, 436 S.W.3d at
366 (concluding factor weighed against appellant when assertion of right was tardy
and trial occurred three months later).



                                          9
                              Prejudice Assessment

      We assess prejudice in light of the interests that the speedy-trial right is
designed to protect: preventing oppressive pretrial incarceration, minimizing
anxiety and concern of the accused, and limiting the possibility that the defense
will be impaired. Zamorano, 84 S.W.3d at 652. The defendant shoulders the
burden to make some showing of prejudice, although a showing of actual prejudice
is not required. Munoz, 991 S.W.2d at 826; State v. Smith, 76 S.W.3d 541, 551
(Tex. App.—Houston [14th Dist.] 2002, pet. ref’d). When the defendant makes a
prima facie showing of prejudice, the burden then shifts to the State to show that
the defendant suffered “no serious prejudice beyond that which ensued from the
ordinary and inevitable delay.” Munoz, 991 S.W.2d at 826.

      We assess prejudice according to a sliding scale. The longer the State’s
delay and the greater its negligence, the less the defendant must show that the
defendant suffered actual prejudice. See Hopper, 495 S.W.3d at 479; Cantu, 253
S.W.3d at 280–81. In today’s case, we deem some of the delay as negligence
attributable to the State, so we deem appellant’s burden moderate.

      The record shows that appellant was incarcerated from the time of his arrest
until the time of trial, but he did not note this fact as a basis for prejudice.
Appellant also has not presented evidence supporting an inference that the interest
in minimizing his anxiety and concern was implicated under these circumstances.
In his speedy-trial motion he stated only that “[t]he Defendant has been prejudiced
by the State’s unreasonable delay because, among other things, defense witnesses
are unavailable and witnesses remaining have forgotten the facts that would be
beneficial to the Defendant.” But appellant based this alleged prejudice on the
delay between the date of the charged offense and date appellant was indicted, not
on the five-month delay at issue on appeal. In short, appellant did not demonstrate

                                        10
that unavailability or lack of recollection of witnesses occurred during the
pendency of his case, but instead argued that the loss of evidence was the product
of the sixteen-year delay in charging him with the offense.

       Appellant failed to make a showing that he suffered prejudice in his ability
to defend himself as a result of the delay. See Barker, 407 U.S. at 533–34; 92 S.Ct.
at 2193–94 (defendant’s Sixth Amendment right to speedy trial not violated where
defendant was not seriously prejudiced by five-year delay between arrest and trial
and defendant did not want speedy trial,). Even accounting for the time appellant
was incarcerated, this factor weighs against finding a speedy-trial violation.

                                Balancing of Factors

       We conclude that the weight of the four factors, balanced together, goes
against finding a violation of appellant’s right to a speedy trial. See id. at 534
(concluding defendant’s right to speedy trial was not violated when he was not
seriously prejudiced by five-year delay between arrest and trial and did not really
want a speedy trial); see also Dragoo, 96 S.W.3d at 308 (holding defendant’s right
to speedy trial was not violated when he demonstrated no serious prejudice by
three-and-one-half-year delay between arrest and trial and he waited until just
before trial to assert his right to a speedy trial).      Accordingly, we overrule
appellant’s first issue.

B. Did the Legislature violate the United States Constitution’s Ex Post Facto
Clause by enacting a statute providing that no statute of limitations applies to
the charged offense?
       In appellant’s second issue, he complains that prosecution of his case
sixteen years after the charged offense violated the United States Constitution’s
Ex Post Facto Clause based on a legislative enactment that changed the statute-of-
limitations period applicable to the aggravated-sexual-assault-of-a-child offense.


                                         11
      The United States Constitution explicitly provides that “no Bill of Attainder
or ex post facto law shall be passed.” U.S. Const. Art. I, § 9. On April 8, 2016,
appellant was charged with committing the offense of aggravated assault of a child
on or about July 2, 2000. At the time of the offense, the statute of limitations for
aggravated sexual assault of a child under article 12.01 of the Texas Code of
Criminal Procedure was ten years after the date of the victim’s eighteenth birthday.
Act of May 24, 1997, 75th Leg., R.S., ch. 740, § 1, 1997 Tex. Gen. Laws 2403,
2403. The complainant, Belle, turned eighteen years old on February 17, 2005.
Thus, the statute of limitations would have expired on February 17, 2015, under
the statute in effect at the time of the offense.

      The Legislature has amended article 12.01 of the Texas Code of Criminal
Procedure many times since the date of the offense. In one of these amendments,
the Legislature modified the statute of limitations applicable to the charged offense
in today’s case. In 2007, still before the statute of limitations in effect at the time
of the charged offense had run, the Legislature amended article 12.01 of the Texas
Code of Criminal Procedure to provide that, effective September 1, 2007, no
statute of limitations applies to the offense of aggravated sexual assault of a child.
See Act of May 18, 2007, 80th Leg., R.S., ch. 593, § 1.03, art. 12.01, 2007 Tex.
Gen. Laws 1120, 1120. Appellant argues that the change in the law to “no
limitation” deprived him of the statute-of-limitations defense.             Appellant
acknowledges the body of established case law permitting the extension of the
limitations period for an offense, provided that the limitations period in effect at
the time of the offense has not yet lapsed. See Phillips v. State, 362 S.W.3d 606,
612–16 (Tex. Crim. App. 2011), abrogated on other grounds by Ex parte Heilman,
456 S.W.3d 159, 168–69 (Tex. Crim. App. 2015). To the extent that appellant
asserts a statute-of-limitations defense, we overrule that challenge. Appellant failed


                                            12
to preserve error in the trial court on that complaint, and even presuming he had, he
could not prevail on the merits because no statute of limitations applies to this
offense. See Act of May 18, 2007, 2007 Tex. Gen. Laws at 1120; Phillips, 362
S.W.3d at 612–16.

      Appellant argues that under Calder v. Bull, using article 12.01 as applied to
appellant’s case would be an ex post facto violation because it would be
“manifestly unjust and oppressive.” See Calder v. Bull, 3 U.S. 386, 390-91 (1798).
But, as the State points out, the Supreme Court of the United States, in Stogner v.
California, addressed the Ex Post Facto Clause as it pertains to statutes of
limitations and concluded that a legislative extension of the statute of limitations
that comes before the original statute of limitations expires does not violate this
constitutional provision. 539 U.S. 607, 618–19 (2003) (holding that a law
extending the limitations period enacted after expiration of a previously applicable
statute of limitations violates the Ex Post Facto Clause; whereas a law extending
the limitations period enacted before expiration of a previously applicable statute
of limitations does not violate this clause).

      The 2007 amendment to article 12.01 at issue in today’s case does not
violate the constitutional prohibition against ex post facto laws. See id; Phillips,
362 S.W.3d at 612–16. Further, because the limitation period for the charged
aggravated sexual assault in this case had not expired before the Legislature
amended the limitation period, the State’s prosecution of appellant did not violate
the constitutional prohibition against ex post facto laws. See Stogner, 539 U.S. at
618–19; Phillips, 362 S.W.3d at 612–16.         Therefore, we overrule appellant’s
second issue.




                                           13
C. Did the trial court err by failing to grant a mistrial sua sponte after
learning that a juror had seen the bailiff escorting appellant into the
courthouse elevator?
      In appellant’s third issue, he complains that the trial court abused its
discretion when it failed to grant a mistrial sua sponte after discovering that a juror
had seen the bailiff escort appellant inside the courthouse. Out of the hearing of
the other jurors, the trial court asked the juror what she had seen, and the juror said
that in the morning she had seen the bailiff taking appellant into the courthouse
elevator on the way up to the courtroom. The trial court admonished the juror (1)
not to consider the fact that the bailiff was escorting appellant in the building as
evidence in this case, (2) not to consider that fact in deliberating on this case, and
(3) not to tell the other jurors what she had seen. The juror indicated that she
would follow these instructions.

        To preserve error, an appellant must make a timely and specific motion as
soon as the grounds for it become apparent. Tex. R. App. P. 33.1; Young v. State,
137 S.W.3d 65, 69 (Tex. Crim. App. 2004). Upon learning of the juror’s out-of-
court sighting of the appellant being escorted to the courtroom by the bailiff,
appellant’s counsel made no motion in reference to the matter, and the record does
not indicate that appellant requested an instruction or other court action.
Appellant’s counsel did not object to the instruction the court gave the juror and
did not request a mistrial — he stood silent on the matter. Appellant did nothing to
preserve the complaint he raises on appeal. The record reflects that appellant did
not preserve error in the trial court on his third issue.

      Appellant does not claim that he preserved error. Instead, he argues the law
does not require preservation of error on this point and that the trial court should
have granted a mistrial sua sponte.         The State argues that the law requires
preservation of error. The record does not reflect whether appellant was in jail

                                            14
clothes or handcuffed when the juror saw him entering the elevator. Appellant
suggests that he was. We presume for the sake of argument that appellant was
wearing jail clothes and handcuffed at this time. In this context, seeing appellant
wearing jail clothes and handcuffs would convey to a reasonable person in the
juror’s position that appellant was being held in jail during the trial. Thus, we
conclude that this situation is analogous to a juror or the jury seeing appellant in
jail clothes.

       In a landmark decision in the law of error preservation, the Court of
Criminal Appeals, in Marin v. State, determined that an appellant must preserve
error in the trial court as to all complaints, except as to two relatively small
categories of errors: violations of “rights which are waivable only” and denials of
“absolute systemic requirements.” See Saldano v. State, 70 S.W.3d 873, 888 (Tex.
Crim. App. 2002); Marin v. State, 851 S.W.2d 275, 280 (Tex. Crim. App. 1993).
Waivable-only rights are those that the trial court has an independent duty to
implement absent any request unless there is an effective express waiver. See
Grado v. State, 445 S.W.3d 736, 738–39 (Tex. Crim. App. 2014). Examples of
these rights include the right to the assistance of counsel and the right to trial by
jury. See Saldano, 70 S.W.3d at 888; Marin, 851 S.W.2d at 280. Absolute systemic
requirements are those “widely considered so fundamental to the proper
functioning of our adjudicatory process . . . that they cannot be forfeited . . . by
inaction alone.” Grado, 445 S.W.3d at 739. Absolute, systemic requirements
include personal jurisdiction, subject-matter jurisdiction, and a penal statute’s
being in compliance with the Texas Constitution’s Separation of Powers provision.
See Saldano, 70 S.W.3d at 888; Marin, 851 S.W.2d at 279.

       Like the complaint that the defendant wore jail clothes during trial, the
complaint in appellant’s third issue implicates neither a waivable-only right nor an

                                         15
absolute systemic requirement. See Estelle v. Williams, 425 U.S. 501, 512-13
(1976) (holding, when inmate wore jail attire during trial, his failure to object in
trial court negated the presence of compulsion necessary to establish a
constitutional violation); Randle v. State, 826 S.W.2d 943, 944–45 (Tex. Crim.
App. 1992) (concluding that appellant was required to preserve error in the trial
court as to complaint that appellant was wearing jail clothes during trial); Lantrip
v. State, 336 S.W.3d 343, 351 (Tex. App.—Texarkana 2011, no pet.) (same)).
Therefore, the law required appellant to preserve error in the trial court as to his
third issue, and by failing to do so, appellant waived this complaint. See Estelle,
425 U.S. at 512–13; Saldano, 70 S.W.3d at 888–90; Randle, 826 S.W.2d at 944–
45; Lantrip, 336 S.W.3d at 351. We overrule appellant’s third issue.

                                     III. CONCLUSION

      Having overruled each of the issues appellant has presented on appeal, we
affirm the trial court’s judgment.



                                         /s/    Kem Thompson Frost
                                                Chief Justice




Panel consists of Chief Justice Frost and Justices Wise and Hassan.

Publish — TEX. R. APP. P. 47.2(b).




                                           16